DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2022 has been entered.

Status of Previous Claim Rejections under 35 USC § 112
The previous rejection of claims 1, 3, 4, 8-10, and 12 under 35 U.S.C. § 112(a) in the Advisory Action dated 07/19/2022 is withdrawn in view of the amendment to claim 1.

Status of Previous Double Patenting Rejection
The previous double patenting rejection of instant claims 1, 3, 4, 8-10, and 12 over copending application no. 16/427,622 as described in the Advisory Action dated 07/19/2022 is withdrawn in view of the approval of the terminal disclaimer filed 07/14/2022.




Status of Withdrawn Claim(s)
This application is in condition for allowance except for the presence of claim 13 directed to an invention non-elected without traverse.  Accordingly, claim 13 has been cancelled.  See MPEP § 821.02.
Applicant requests rejoinder of claim 13 because it requires all features of allowable claim 1.  The examiner notes, however, that claim 13 is a product-by-process claim because it seeks to define the claimed product by its method of manufacture.  The patentability of product-by-process claims is determined by characteristics of the product itself recited in the claim, not on its method of manufacture.  See MPEP § 2113.  Thus, the scope of claim 13 is not limited by the method of manufacture recited in claim 1, and the allowability of claim 1 is not automatically or necessarily conferred onto claim 13.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 13.	(canceled)


Allowable Subject Matter
Claims 1, 3, 4, 8-10, and 12 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is KR 10-1822073 (B1) to Chang et al. (abstract and computer-generated translation on file).  Chang teaches a method of making a composite profile made of a composite billet containing aluminum.  The composite billet comprises a first billet (corresponds to claimed first billet), a second billet (corresponds to claimed third billet), and a third billet (corresponds to claimed second billet).  The second and third billets may each be made of powder containing aluminum and carbon nanotubes.  Chang does not specify the different amounts of carbon nanotubes in the second and third billets.
Although non-uniform or gradient distribution of carbon nanotubes are known (for example, US 2012/0164429 (A1) to Shah et al.), applicant’s declaration under 37 C.F.R. § 1.132 filed on 06/17/2022, which was entered on 07/13/2022, is sufficient to overcome the prior art cited.  The declaration shows an example embodiment and two comparative embodiments.  The Example Embodiment is a composite billet having a composition that falls within the claimed range with the first billet being aluminum, the second billet containing 5 vol.% CNT (carbon nanotubes), and the third billet containing 0.08 vol.% CNT.  
In Comparative Example 2, the first billet is aluminum, but the relative amounts of the second and third billets are reversed relative to the Example Embodiment, with the second billet containing 0.08 vol.% CNT and the third billet containing 5 vol.% CNT.  In Comparative Example 1, the first billet and the second billet are identical to the Example Embodiment, but the third billet which exceeds the claimed value. 
It is noted that the claimed composite billet requires a first billet of aluminum (no CNT), a second billet of Al-CNT (0.09-10 part by volume CNT), and a third billet of Al-CNT (0.08 part by volume CNT, i.e., fewer CNT than in the second billet), whereas the billets of the Comparative Examples contain increasing CNT from the first billet (no CNT) to the third billet (higher CNT relative to the second billet).  The declaration shows that the tensile strength, elongation, hardness, thermal diffusivity, and thermal conductivity of the Example Embodiment differ from and far exceed those of the Comparative Examples.  Therefore, the method as claimed unexpectedly produces a composite billet with improved material characteristics not suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
The following prior art is made of record and considered pertinent to applicant's disclosure:
CN 105734322 (A) to Li et al. (abstract and computer-generated translation attached) discloses a method of making CNT-strengthened aluminum-based composite material.  Abstract.  The method includes making a cylindrical blank made of aluminum, making a sintered blank made of aluminum powder and CNT powder, and extruding the two blanks together.  Page 2, item (4).  The CNT are present in an amount of 0.5-5% and the mass percentage of Al powder is 95-99.5%.  Page 2, item (1); FIG. 2(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
September 10, 2022